DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 29, 2020 is acknowledged.  Claims 1, 3, 6-12, and 14 are pending in the application.  Claims 2, 4, 5, and 13 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 has been amended to recite “providing a shaped dough ball having a surface of read or pasty, both which require a final baking step and have a crust” at lines 3-4.  It is unclear exactly what is encompassed by this claim.  It is uncertain what exactly having a surface of read or pasty entails and how it imparts structure to the dough ball.  It is unclear which component(s) have a crust, which components require a final baking step, and if a final baking step is a required step in the claimed method.  Claim 1 additionally recites “to the surface of a shaped dough ball 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 6, 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boerboom et al. EP 1080642 (hereinafter “Boerboom”) in view of Spiel US 4560573 (hereinafter “Spiel”).
With respect to claim 1, Boerboom teaches providing rounded dough pieces and spreading flour (support) on top of the dough pieces before final baking (paragraphs [0028]-[0033] and [0047]-[0051], and C12, claim 10).
However, Boerboom does not expressly disclose the flour comprises a natural flavoring.
Spiel teaches a rye flavoring for bread comprising approximately 40-90% rye flour and about 0-20% malt extract (Abstract; C1, L10 and 22-28; C2, L5-6 and 11-21).
Based upon the fact that Boerboom and Spiel similarly relate to bread products, Boerboom teaches malt-ingredients such as malt extract may be included (paragraph [0014]), and the simple selection of a particular flavor is matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Spiel, to select a rye flavoring as the flour topping in the method of Boerboom with the expectation of successfully preparing a bread product of pleasant taste (paragraphs [0005] and [0010]).  As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Regarding claim 3, Boerboom in view of Spiel teaches mixing the rye flour (support) with the malt extract (flavoring ingredient) (Spiel: C2, L11-21 and 37-43).
With respect to claim 6, Boerboom in view of Spiel teaches the flour is applied by dusting (Boerboom:  paragraphs [0033] and [0051]; Spiel: C7, L64-68).
Regarding claim 8, Boerboom teaches dividing the dough (2), shaping the dough into a round shape (3), fermenting the shaped dough (4), spreading flour on the top of the dough piece (5), and baking the fermented dough piece (6) (paragraphs [0010], [0028]-[0033] and [0047]-[0051]; and C12, claim 10).
However, Boerboom does not expressly disclose kneading the dough (1) or the flour spread on top of the dough comprises a natural flavoring.
Spiel teaches a rye flavoring for bread comprising approximately 40-90% rye flour and about 0-20% malt extract.  Spiel also teaches preparing dough by blending ingredients to form the dough, and the dough is folded and turned (1), shaped, proofed, and baked (Abstract; C1, L10, 22-28, and 54-63; C2, L5-6 and 11-21; C5, L34-61; and C6, L52-C7, L11).
Given that Boerboom and Spiel similarly relate to preparing bread products and Boerboom teaches the process of baking is subject to a lot of variations (paragraph Spiel, to include a kneading step in the method of Boerboom with the expectation of successfully preparing a bread product, because it would amount to nothing more than a use of a known process step for its intended use in a known environment to accomplish entirely expected result.   "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Additionally, Boerboom teaches malt-ingredients such as malt extract may be included (paragraph [0014]), and the simple selection of a particular flavor is matter of choice and does not provide a patentable feature over the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Spiel, to select a rye flavoring as the flour topping in the method of Boerboom with the expectation of successfully preparing a bread product of pleasant taste (paragraphs [0005] and [0010]).  As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven
With respect to claims 11 and 12, modified Boerboom teaches flour as the dough topping and is silent with respect to seeds or cereals as the support material (paragraphs [0033] and [0051]).
Regarding claim 14, Boerboom in view of Spiel teaches mixing the ingredients of the rye flavoring (rye flour-support, dry flavorings-malt extract, and liquid) and allowing the composition to set and dry (C1, L22-47; C8-C9, claim 1; and C10, claim 19).

Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boerboom et al. EP 1080642 (hereinafter “Boerboom”) in view of Spiel US 4560573 (hereinafter “Spiel”) as applied to claims 1 and 6 above, and in further view of De Laporte et al. EP 1698229 (hereinafter “De Laporte”).
With respect to claim 7, modified Boerboom, as discussed above, teaches dusting the dough product but does not expressly disclose the flour is applied at a rate of from 4 to 100 mg per cm2 of surface.
De Laporte teaches coating an outer surface of a dough product.  The process includes preparing various types of dough products and coating an outer surface of the dough products. The coating composition may be in the form of a powder or granules and applied by dusting.  Coating is performed by dusting at a rate of 0.01 to .10 g (10 to 100 mg) of the coating composition per cm2 surface of dough product to be coated (paragraphs [0001], [0002], [0015], [0020], [0035]-[0038], [0040]-[0044], [0046], [0054], [0055], [0060], [0062], and [0067]).
Based upon the fact that modified Boerboom and De Laporte similarly teach the preparation of powder dusted dough products and De Laporte teaches the coating De Laporte, to dust at a rate as presently claimed with the expectation of successfully preparing a product of pleasant taste (Boerboom-paragraphs [0005] and 0010]) since it would amount to nothing more than a use of known step for its intended use in a known environment to accomplish entirely expected result.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claims 9 and 10, Boerboom teaches dividing the dough (2), shaping the dough into a round shape (3), and fermenting the shaped dough (4).  Boerboom also teaches before a final baking (7), spreading flour on the top of the dough piece (paragraphs [0010], [0028]-[0033] and [0047]-[0051]; and C12, claim 10).
However, Boerboom does not expressly disclose kneading the dough (1) or the flour spread on top of the dough comprises a natural flavoring.
Spiel teaches a rye flavoring for bread comprising approximately 40-90% rye flour and about 0-20% malt extract.  Spiel also teaches preparing dough by blending ingredients to form the dough, and the dough is folded and turned (1), shaped, proofed, and baked (Abstract; C1, L10, 22-28, and 54-63; C2, L5-6 and 11-21; C5, L34-61; and C6, L52-C7, L11).
Given that Boerboom and Spiel similarly relate to preparing bread products and Boerboom teaches the process of baking is subject to a lot of variations (paragraph [0008]), it would have been obvious to one of ordinary skill in the art before the effective Spiel, to include a kneading step in the method of Boerboom with the expectation of successfully preparing a bread product, because it would amount to nothing more than a use of a known process step for its intended use in a known environment to accomplish entirely expected result.   "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Additionally, Boerboom teaches malt-ingredients such as malt extract may be included (paragraph [0014]), and the simple selection of a particular flavor is matter of choice and does not provide a patentable feature over the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Spiel, to select a rye flavoring as the flour topping in the method of Boerboom with the expectation of successfully preparing a bread product of pleasant taste (paragraphs [0005] and [0010]).  As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Further, Boerboom in view of Spiel does not teach prebaking the fermented shaped dough with the flavoured flour topping (claim 9, step 6) or prebaking the 
De Laporte discloses coating an outer surface of a dough product.  The process includes preparing various types of dough products and dusting an outer surface of the dough products with powder or granules after or prior to proving (fermentation), prior to baking (unbaked), or prior to or after pre-baking (paragraphs [0001], [0002], [0015], [0020], [0035]-[0038], [0040]-[0044], [0046], [0054], [0055], [0060], [0062], and [0067]).
Given that modified Boerboom and De Laporte similarly relate to preparing bread products, Boerboom teaches the process of baking is subject to a lot of variations (paragraph [0008]), separating one step into two steps (baking and pre-baking) does not provide a patentable feature over the prior art when the processes are substantially similar, and the point at which the flavoring is applied to the surface of the dough, as shown in De Laporte, is not seen as critical, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Laporte, to incorporate a pre-baking step as well as to apply the flour to the surface of the dough prior to or after pre-baking in the method of modified Boerboom with the expectation of successfully preparing a bread product of pleasant taste (paragraphs [0005] and [0010]).  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing 

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered. 
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action have been withdrawn.  However, the 35 USC 112 rejection above is necessitated by the amendments to the claims.
Due to the amendments to the independent claims and upon further consideration, the 35 USC 103 rejection of claims 1 and 3-13 over Lanner t has been withdrawn and a new ground(s) of rejection has been made.  As disclosed above, Boerboom in view of Spiel and De Laporte teaches processes similar to those as presently claimed.  Applicant’s arguments with respect to Lanner have been considered but are moot as the reference is not being used in the current rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793